UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-36039 YuMe, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-0111478 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1204 Middlefield Road, Redwood City, CA (Address of Principal Executive Offices) (Zip Code) (650) 591-9400 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No  Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter time period that the registrant was required to submit and post such files).Yes ☒ No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler  Acceleratedfiler Non-acceleratedfiler☒ (Do not check if a smaller reporting company) Smallerreportingcompany  Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No ☒ As of October 31, 2013, there were 31,930,819 shares of the Registrant’s common stock outstanding. YuMe, Inc. FORM 10-Q Table of Contents PARTI. FINANCIAL INFORMATION Page Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2013 and 2012 3 Condensed Consolidated Statement of Convertible Preferred Stock and Stockholders’Equity (Deficit) for the Nine Months Ended September 30, 2013 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 26 PARTII. OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item6. Exhibits 46 Signature 47 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS YuMe, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, 2013 December 31, 2012 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property, equipment and software, net Goodwill Intangible assets, net Restricted cash Deposits and other assets Total assets $ $ Liabilities, convertible preferred stock, and stockholders’ equity (deficit) Current liabilities: Accounts payable $ $ Accrued digital media property owner costs Accrued liabilities Deferred revenue, current Notes payable, current 31 Capital leases, current Total current liabilities Capital leases, non-current 48 Other long-term liabilities Deferred tax liability Preferred stock warrant liability – Total liabilities Commitments and contingencies (
